Title: To George Washington from Brigadier General Lachlan McIntosh, 27 April 1779
From: McIntosh, Lachlan
To: Washington, George



sir,
Camp [Middlebrook] the 27th April 1779.

In obedience to your Excellency’s desire I am to inform you the Situation of the Several posts west of the Mountains, & will add the reasons for Establishing them which may enable you to Judge the better of their propriety.
When I went there first, I found Fort Pitt in the fork of Ohio—Fort Randolph at the point, or, Mouth of great Kanhawa 300 Miles down the River Ohio. and Fort Hand on Kiskaminitas fixed stations, & Garrisoned by Continental Troops, & are still kept up, as there is an Independent Company raised upon the application of Colo. G. Morgan for the Sole purpose of Mantaining each, and would not weaken the force I had to carry on the Expedition—Besids these, there were 30 or 40 other Little stations or Forts at different times Garrisoned by Militia between Wheeling and Pittsburgh. upon the waters of Monongahala. the Kiskiminitas, and in the Interior parts of the settlements which were frequently altered, kept, or Evacuated according to the Humours, fears or Interest of the people of most Influence, which General Hand was obliged to Comply with as his chief dependancy was upon Militia. those I endevoured to break up as soon as I could without giving too much Offence to people whose asistance so much required as they were very Expensive and of Little service. and for that end authorised the Leiutenants of Monongahala & Ohio Countys to raise a Ranging Company Jointly of 1 Capt. 1 Leiutt 1 Ensign 3 sergts 3 Corporals & 54 privates to scout continualy along the River Ohio from Beaver Creek downwards where the Indians usualy Cross to annoy these two Countys & would Secure them equaly alike. and the Leiutena⟨nts⟩ of Westmoreland County to rais two such Companys to scour their frontiers, & protect them from Scalping partys of the Mengoes or Northern Indians, which would render their Little Forts useless, & keep our Regulars Entire for other Occasions.
I found also, upon Enquiry a Number of stores or Magazin⟨es⟩ of Provisions built at public Expence by our purchasing Commissa⟨ry⟩ at great Distances. difficult of Access, and scattered throughout all the Countys, which required a Number of Men at each ⟨mutilated⟩ Commissarys, Coopers, packers, Guards &ca. these I also dis[c]harged ⟨I⟩ gave the stores up, as by the Report of a Court of Inquiry all the provision in them which was intended for our Expedition proved to be spoiled & altogether useless through Neglect. and in place of them I had one General store House built by a fatigue party in the Fork of Monangahala River, where all Loads from over the Mountains are now discharged without crossing any considerable Branch of any River & can be carryed from thence at any Season either by Land or Water to Bigg Beaver Creek to which place I opened a Road & built a strong Post, with Barracks & stores by fatigue of the whole Line upon the Indian shore of Ohio River for the reception of all our stores clear of all Ferrys & Incumbrances, while our Troops & Supplys were coming up. and in Case I was Disapointed in both, as I had many reasons to apprehend, it would secure a Footing so far advanced into the Enemys Country, be better prepared for another attempt, & shew them we were in Earnest.
So Late as the 3d November Mister Lockhart appeared at Beaver with the Cattle extremely poor after driving them four or 500 Miles & meeting with many obstacles, & could not Slaughter them for want of Salt. the Same Day I received a Message from the Savages reproaching our Tardiness, & threatning all their Nations would Join to oppose my progress to Detroit at Sugar Creek a few Miles below Tuscorawas where they intend giving me Battle. immediately upon this Intillegence I ordered 1200 Men to be ready to March, tho we had only four Weeks Flour which Mister Lockart fortunately brought with him. and Left Lt Colonel Campbell with the rest of the Troops at Beaver to Escort, & Send after me the Long looked for Supplys so often & repeatedly promised by our D.Q.M. Genl Mister steel when they arrived & in the Mean time to finish the Fort & Stores.
We were fourteen Days upon our March abot 70 Miles to Tuscorawas as our Horses & Cattle tired every 4 or 5 Miles from our first setting ⟨out⟩ & were Met there only by some Coochauchking Delawares and Moravians who informed me the Chipwas & Otawas refused to Join the other Indians upon which their Hearts failed them ⟨&⟩ none came to oppose our March. but unfortunately a Letter ⟨mutilated⟩ Express from Lt Colo. Campbell a Little afterwards informed me that no supplys came yet. and had very little to expect during the Winter, nor, could he get the staff to account or give any reasons for their Neglect & deficiencys, which disapointed all my flattering prospects & Schemes, and Left me no other Alternative than either to March back as I came without effecting any Valuable purpose, which the world would Justly reflect upon me for, after so much Expence. Confirm the Savag⟨es⟩ in the Opinion the Enemy inculcates of our weakness, & Unite all of them to a Man against us. or, to build a strong stockade Fort upon Muskingum, & Leave as many Men as our provision would allow to Secure it untill the next season. & to Serve as a Bridle upon the Savages in the Heart of their own Country. which last I chose with the Unanimous approbation of my principle Officers, and were employed upon it while our provision lasted. & in the Mean time thought it Necessary to make some proposals to all the Indians if they came in a certain fixd time to offer terms, & prevent our being Mollested. I am the more particular in giving my reasons for building Fort Laurens, as Morgan, Steel & their Dependants for want of other Matter have cryed it down as a designed slaughtering penn, impossible to Manta⟨in⟩ & endevoured to prejudice the whole Country against it, altho’ the former Laid the plann that was afterwards adopted for taking & keeping Detroit.
I always was, & Still am firmly of the opinion, the on⟨ly⟩ way to Subdue Indians effectualy is to carry a Chain ⟨of⟩ Forts directly into their Country, so near as to support each other the last always having the most force, & keep possession as we go. & to make Excursions at pleasure into their Towns when in force & Oppertunity Offers. or retreat to them when weak, ill Supplyed or in other Cases of Necessity, which will often happen in Indian Warrs, & they know well how to take advant⟨age⟩ of. By the best information I can get there is no Navigat⟨ion⟩ above the Wabash (which is 8 or 900 Miles below Pittsburgh) ⟨mutilated⟩ Lake Erie, equal to Muskingum, the way of Cuyohaga, or, the Aligany the way of Presquille, & both of these are very Uncertain to go up against the stream, as the Waters are often too high & rapid, and oftener too Low. Yet they may be Serviceable at times. Scioto, & Hockhocking are me⟨re⟩ Rapid Creeks of no account, & are not much better than Beaver, altho Traders have frequently brought their Loaded Cannons down each in time of high freshes.
for any further particulars respecting the Western Department I will attend in person, & begg Leave to refer you to my General Orders, & private Instructions & Letters. I have the Honor to be Your Excellencys Most obt Hble servt
Lachn McIntosh
If your Excellency is already determined to attact the Seneca Nation from the Westward as well as from Susquahana at the Same time, I would give it as my humble Opinion that the two Garrisons on the Indian Side of Ohio should be mantained & go no further that way at present. and to Errect posts at proper Distances up along the River Alegany, as far, or farther than Kushkushing, which may be done by fatigue when the party is going up, if the River is then too Low, or, if it is in good order for the Boats, after they strike the Blow intended, in Concert with the other Army. and I should apprehend the Same would be necessary up the Susquahana as far as Tioga, which I think must Undoubtedly Remove the Northern as well as the Western Tribes over the great Lakes, or bring them to Terms, as they cannot otherwise think of planting so near our Garrisons, & Shew them we Mean to retaliate their Injurys by keeping possession of their Country.
Lachn McIntosh
